Citation Nr: 1507814	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-18 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for left ulnar nerve palsy.

2.  Entitlement to a disability rating greater than 10 percent for status post fracture of the right radial head with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1985 to January 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a Travel Board hearing that was held in January 2015, before the undersigned Veterans Law Judge at the Atlanta RO.  The transcript from that hearing is of record.  The matter is currently under the jurisdiction of RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected connected left ulnar nerve palsy and status post fracture of the right radial head with traumatic arthritis are more disabling than their current evaluations reflect.  Review of the claims folder reveals that he has not been afforded a pertinent VA examination since April 2011, and the symptoms he testified to at his 2015 hearing indicate a worsening of these disabilities.  

As there may have been significant changes in the Veteran's service-connected disabilities since the previous examinations in 2011, and to ensure that his own complaints are sufficiently considered by a VA examiner, the Board finds that the matters should be remanded for new VA examinations so that a detailed picture of the current state of his disabilities may be obtained.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for left ulnar nerve palsy and right radial head fracture residuals symptoms that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Board is particularly interested in any pertinent treatment that the Veteran may have received from Emory Hospital Midtown, as referenced in his January 2015 testimony.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  Then, schedule the Veteran for appropriate neurological and orthopedic VA examinations to determine the current degree of severity of his service connected left ulnar nerve palsy and right radial head fracture residuals.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays and electromyography/nerve conduction studies), and the examiner(s) should review the results of any testing prior to completing the report.  The examiner(s) should describe in detail all symptoms reasonably attributable to each service-connected disability.  The examiner must state whether the Veteran is right hand or left hand dominant.

With respect to the left ulnar nerve palsy, the appropriate examiner should comment on all neurological manifestations attributable to the Veteran's left ulnar nerve palsy to include whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (neuritis).  He/She should then indicate whether such symptoms are best described as (i) severe incomplete paralysis of the ulnar nerve; or (ii) complete paralysis of the ulnar nerve with evidence of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened.

With respect to the right radial head fracture residuals, the appropriate examiner should conduct range of motion testing of the Veteran's right forearm/elbow (expressed in degrees, with standard ranges provided for comparison purposes).  He/She should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right elbow.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also discuss whether the Veteran's limitation of motion is comparable to ankylosis of the elbow and, if so, whether such may be described as favorable (between 90 and 70 degrees); intermediate (more than 90 degrees or between 70 and 50 degrees); or unfavorable (less than 50 degrees or with complete loss of supination or pronation).  

The examiner should also indicate whether impairment of flail joint, nonunion of the radius or ulna, impairment of the ulna, impairment of the radius, or impairment of supination or pronation is present, in accordance with the criteria set out in 38 C.F.R. § 4.71a, DCs 5209-5213.

3.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


